Citation Nr: 1500919	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  08-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a back disability, to include entitlement to a compensable rating earlier than November 2006.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1985 to March 2000, with addition service in the Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision. 

By way of history, in December 1999, the Veteran filed for service connection for a back disability, and a September 2000 rating decision denied the Veteran's claim.  A March 2002 rating decision denied the Veteran's petition to reopen this claim.  In October 2006, the Veteran again filed for service connection for a back disability.  In conjunction with that claim, the Veteran's service treatment records were located, and a June 2007 rating decision granted service connection with a noncompensable rating as of March 25, 2000 (the day after the Veteran was discharged from active duty).  An August 2008 rating decision increased the Veteran's disability rating to 20 percent rating effective November 1, 2006. 

This matter was previously before the Board in June 2012, when the Board remanded the case for additional development of the evidence of record.  As an initial matter, the Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board remanded the claim in order to obtain additional VA treatment records and to provide the Veteran with an additional VA examination.  The Board finds that there has been effective compliance with the Board's remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

As the Board noted in its June 2012 remand, in June 2012, the Veteran's representative listed the issue of entitlement to a compensable rating for hypertension.  This issue has not been perfected for appeal to the Board, and it is unclear whether the Veteran actually wishes to file such a claim, or whether any action has been taken on it since the Board remand.  As such, this issue is referred once again to the Agency of Original Jurisdiction (AOJ) for any appropriate action, if needed, to include seeking clarification of whether the Veteran actually desires to pursue such a claim.


FINDINGS OF FACT

1.  On and before October 31, 2006, the Veteran's back disability was manifested by pain with x-ray evidence of arthritis; it was not manifested by intervertebral disc disease, a limitation of motion of the lumbosacral spine of moderate severity, or neurological deficits.  

2.  From November 1, 2006, the Veteran's back disability was manifested by forward flexion limited by pain to no worse than 55 degrees and associated neurological deficits that were no more than slight in severity; it was not manifested by intervertebral disc disease or ankylosis.

3.  At no time has it been shown that the Veteran's back disability caused muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; or caused a severe lumbosacral strain. 


CONCLUSIONS OF LAW

1.  On and before October 31, 2006, the criteria for a disability rating of 10 percent, but no greater, for a back disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2000); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5242, 8510 (2013).

2.  On and after November 1, 2006, the criteria for a disability rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2000); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5242, 8510 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Correspondence dated December 2006 provided the Veteran with all required notice, and neither the Veteran nor his representative has alleged that prejudice resulted from any error of content, and the Board similarly determines that no harm resulted.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's post-service medical treatment records, including VA treatment records, have been obtained, to the extent they were both identified and available.  The Board notes that in August 2009, the Veteran submitted an application for Vocational Rehabilitation and Employment benefits based, in part, on his low back pain.  While an October 2012 opthalmologic record indicates that their office received a request for an eye examination for the Veteran, the evidence of record does not similarly suggest that orthopedic testing was requested on the Veteran's behalf.  Accordingly, the Board finds that adjudication of the Veteran's claim for an increased rating is appropriate at this time without making further attempts to confirm that records relating to the Veteran's claim for Vocational Rehabilitation and Employment benefits do not exist.  In other words, remanding the issue in an attempt to obtain such records would only delay the ultimate adjudication of the Veteran's claim.

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with VA examinations in July 2007 and July 2012.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board notes that the Veteran's last examination of his back disability is now over two years old.  However, the mere passage of time since that examination is not reason enough, alone, to require reexamination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disability since the July 2012 examination; and neither the Veteran, nor his representative, has contended the contrary.

In October 2008, the Veteran requested a hearing before a member of the Board; however, in April 2009, the Veteran withdrew his request for a hearing.  Under these circumstances, the Board considers the Veteran's request for a hearing to have been withdrawn.  38 C.F.R. § 20.702(d) (2013).  

The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practicably can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of a limitation of motion, a 10 percent rating applies with x-ray evidence of the involvement of two or more major joints or two or more minor joint groups; a 20 percent rating applies with x-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered to be a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2013).  

The regulations for rating disabilities of the spine were twice revised during the pendency of the appeal.  The first amendment, pertaining to the evaluation of intervertebral disc syndrome under Diagnostic Code 5293, became effective on September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  This amendment will not be discussed further because the evidence of record does not suggest that the Veteran has intervertebral disc syndrome.  

The second amendment, pertaining to general diseases of the spine, became effective on September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  When the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, absent congressional intent to the contrary.  However, the amended regulation cannot be applied prior to the effective date of the amendment.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  Thus, the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000). 

With respect to limitation of motion of the lumbar spine, before September 26, 2003, a 10 percent rating applied to a slight limitation of motion, a 20 percent rating applied to a moderate limitation of motion, and a 40 percent rating applied to a severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not considered to be dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Additionally, a rating could be assigned under 38 C.F.R. § 4.71a, DC 5295, which provided a 10 percent rating for a lumbosacral strain with characteristic pain on motion; a 20 percent rating for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and a 40 percent rating for a severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.

Effective September 26, 2003, spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  As noted above, the Veteran's back disability will not be rated under the provisions applicable to intervertebral disc syndrome because the medical evidence of record does not suggest that the Veteran has this condition.  The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

10 percent:	Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.
20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

As an initial point, the evidence of record in this case is quite limited, as the Veteran has undergone several VA examinations of his spine, but has received at most sporadic treatment for his back disability.

Compensable rating prior to 2006

The Veteran underwent a VA examination in October 2001 at which he complained of experiencing pain in his back.  However, on physical examination, the Veteran's back was not tender to palpation, and he demonstrated full range of motion without limitation.  Radiographic examination revealed a mild dextroscoliosis and mild spondylosis (or degenerative spinal changes due to osteoarthritis).

Applying the pertinent laws to the facts for this period, the Veteran showed radiographic evidence of arthritis in his back at the time of the October 2001 examination and complained of painful motion.  Resolving the benefit of the doubt in the Veteran's favor, and affording due consideration to the provisions in 38 C.F.R. § 4.59 regarding painful motion, the Board finds that a 10 percent rating, the minimum compensable rating for the back, applies.  With a full range of motion at the time of his October 2001 examination, however, the Veteran did not show a "moderate" or "severe" limitation of motion that would be associated with a rating greater than 10 percent during this time.  

As such, a 10 percent rating is granted.  A rating in excess of 10 percent is not warranted prior to 2006.  

As noted, at his October 2001 VA examination, the Veteran demonstrated full range of motion in his back.  In reviewing the evidence, the Board has considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45.  

Although the Board accepts the Veteran's competent and credible assertions that his back disability caused him to experience pain during this time, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his back disability generally do not demonstrate a degree of functional loss so as to warrant a higher rating for this period.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (holding that orthopedic pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss).  Prior to 2006, there is simply no evidence to show that the range of motion in the Veteran's back disability was so impairing that forward flexion was functionally limited to 60 degrees or less, that the combined range of motion was functionally limited to less than 120 degrees, or that the range of motion should be classified as moderate.  Again, the Veteran demonstrated full range of motion at the 2001 VA examination and there is no suggestion that pain, weakness, stiffness, fatigability, or lack of endurance further limited his range of motion.

Likewise there is no suggestion on the 2001 VA examination of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

As noted, a rating in excess of 10 percent could also be assigned based on a lumbosacral strain under Diagnostic Code 5295, as the examiner explained in 2012 that the Veteran's back disability could be classified as a strain.  However, a 20 percent rating would require muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position.  Muscle spasms simply were not shown on the 2001 VA examination.  

Turning to neurological manifestations during this period, in October 2001, the Veteran denied experiencing radiating pain, bowel difficulties, or bladder difficulties.  The Veteran denied experiencing weakness or numbness in the lower extremities.  Deep tendon reflex testing and motor testing were normal.  
The record contains scant evidence of objective neurological manifestations associated with the Veteran's back disability.  The weight of the evidence of record from this period does not indicate that the Veteran had a neurological disability that was the result of his back disability. The Board thus finds that the competent evidence of record fails to reflect that the Veteran had a separate neurological impairment associated with his back disability for which a separate evaluation may be assigned.

In sum, the Board grants the Veteran a 10 percent disability rating as of the date of his claim.  A separate neurological rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted, a 20 percent rating was assigned for the Veteran's back disability as of November 1, 2006.  The Board will now discuss whether the Veteran is entitled to a disability rating in excess of 20 percent as of November 1, 2006.

The Veteran underwent an examination of his back in July 2007, at which he complained of constant, mild pain that affected his ability to walk more than four miles during flare-ups.  The Veteran reported that his pain level during flare-ups was moderate.  The Veteran reported using a back brace, but denied experiencing any incapacitating episodes requiring bed rest.  The Veteran reported that pain affected his concentration, his sleep, and his ability to do chores.  Physical examination revealed that the Veteran had forward flexion in his back to 60 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 40 degrees.  The Veteran experienced pain at the endpoints of his range of motion.  Repetitive use testing did not result in an additional loss of motion.  The Veteran showed mild paravertebral muscle spasm and tenderness in the lumbar spine.  The Veteran's gait was normal.  X-ray testing revealed mild scoliosis with degenerative changes of the lumbar spine.

The Veteran underwent an additional examination of his back in July 2012 at which he complained of experiencing flare-ups of pain as often as three to four times monthly.  The Veteran indicated that the pain associated with his back was sometimes so bad that he did not want to get up.  The Veteran demonstrated forward flexion to 70 degrees (with pain at 55 degrees), extension to 15 degrees (with pain at 10 degrees), bilateral lateral flexion to 20 degrees (with pain at 15 degrees), and bilateral lateral rotation to 10 degrees (with pain at 5 degrees).  Repetitive use testing did not result in an additional loss of motion.  The Veteran showed functional loss in the form of less movement than normal and painful movement.  The Veteran had localized tenderness or pain to palpation in the paraspinal musculature of the lumbar spine.  The Veteran showed no guarding or muscle spasm in the back.

Applying the relevant rating criteria to the facts in the instant case, the Board observes Veteran has never been diagnosed with ankylosis, nor have his symptoms closely approximated ankylosis or immobility.  Similarly, at no time has the Veteran shown forward flexion of the thoracolumbar spine that was functionally limited to 30 degrees or less, even taking pain into account.  At the two VA examinations after 2006, the Veteran demonstrated forward flexion well in excess of 30 degrees, even after repetitive motion testing and in spite of pain.  Hence, severe limitation of motion was not shown.  A rating of 40 percent or greater is therefore unwarranted at any time based on limitation of motion.  

Similarly, the evidence of record has not shown a severe lumbosacral strain so as to warrant a higher rating under Diagnostic Code 5295.  

In sum, a disability rating in excess of 20 percent is inapplicable to the Veteran's back disability at any time.  Similarly, with regard to the question of whether the Veteran is entitled to a rating in excess of 10 percent before November 1, 2006, the record is utterly devoid of any pertinent medical evidence between October 2001 and July 2007.  The Board notes that additional treatment records were sought in the Board remand, but it does not appear that the Veteran has received additional back treatment during the course of his appeal.  A VA examination was provided, but as noted, the physical findings at the examination do not support a higher rating.

Accordingly, without medical evidence, there is no basis upon which to award the Veteran with a 20 percent disability rating for his back before the currently-assigned date of November 1, 2006.

In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2013).  Although the Board accepts the Veteran's competent and credible assertions that his back disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his back disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings for the period on appeal.

Turning next to neurological manifestations during this period, in July 2007, the straight leg raising test was negative.  The Veteran's motor, deep tendon, and sensory testing were normal.  In July 2012, the Veteran complained of an intermittent "tingling feeling" that reportedly started in his back and radiated to the soles of his feet.  The Veteran had full muscle strength, and reflex and sensory examinations were normal.  The straight leg raising test was negative, and the examiner specifically found that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.

The record contains scant evidence of objective neurological manifestations associated with the Veteran's back disability.  While the Board acknowledges the Veteran's subjective complaint of experiencing tingling, the weight of the evidence of record from this period does not indicate that the Veteran had neurological manifestations that rose even to the level of mild paralysis, as would be required for a compensable rating for diseases of the nerves.  Moreover, while the Veteran is considered competent to report pain in his back or legs, he lacks the medical training or expertise to determine that such pain was neurologic in nature.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The VA examiner, i.e. a medical professional, was aware of the Veteran's complaints of radiating back pain, but explained that the Veteran did not have a neurologic impairment as a result of his back disability. The Board thus finds that the competent evidence of record fails to reflect that the Veteran has separate neurological impairment associated with his service-connected back disability for which a separate evaluation may be assigned.

While a 10 percent disability rating applies from the date of the Veteran's claim to November 1, 2006, the claim for a disability rating in excess of 20 percent from November 1, 2006, must be denied.  A separate neurological rating is similarly denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Extraschedular Ratings

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extraschedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for the Veteran's back disability based both on orthopedic and neurological symptoms, but as explained above the Veteran does not meet those criteria.  The Veteran does not have any symptoms from his service-connected back disability that are unusual or are different from those contemplated by the schedular criteria.  The Veteran's predominant complaint is back pain, which was specifically contemplated.  The Veteran's disability picture is therefore reasonably contemplated by the rating schedule as there are no symptoms as a result of the back disability which are not being compensated.  As such, no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board acknowledges that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, TDIU has not been reasonably raised by the record, because the Veteran has been gainfully employed throughout the period on appeal.  In July 2007, the Veteran reported that he was employed as a furniture installer.  In July 2012, the Veteran was employed as an administrative assistant.  A claim for a TDIU has accordingly not been raised as there is no suggestion that the Veteran's back disability has prevented him from obtaining or maintaining substantially gainful employment.


ORDER

On and before October 31, 2006, a rating of 10 percent, but not higher, for a back disability is granted, subject to the laws and regulations governing the award of monetary benefits.

On and after November 1, 2006, a disability rating in excess of 20 percent for a back disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


